 
Exhibit 10-N-8


Executive Compensation Recoupment Policy




On February 25, 2011, the Compensation Committee of the Board of Directors
formally adopted an amended and restated policy of recoupment of compensation in
certain circumstances.  The purpose of this policy is to help ensure executives
act in the best interests of the Company.  The policy requires any Company
officers to repay or return cash bonuses and/or equity awards in the
event:  (i) the Company issues a material restatement of its financial
statements where the restatement was caused by such officer’s intentional
misconduct; (ii) such officer was found to be in violation of non-compete
provisions of any plan or agreement; or (iii) such officer has committed ethical
or criminal violations.  The Committee will consider all relevant factors and
exercise business judgment in determining any appropriate amounts to recoup up
to 100% of compensation awarded.  The policy will apply to the Incentive Bonus
Plan beginning with the 2010 performance period and equity awards beginning with
grants made in 2011.
 